Memorandum by the Court.
In this action the basic factual issue presented at a trial before the court without a jury was whether or not plaintiff dairy farmers and defendant milk dealers entered into an oral contract whereby it was agreed that the'latter would pay to the former for milk *658delivered during the period between February 1, 1956 and January 31, 1957 a premium above the uniform price fixed by the area milk-marketing administrator equivalent to the amount paid in cash and capital stock to the members of a competing marketing co-operative for like deliveries during the same period. In our view the trial court was warranted in resolving the issue as it did. We have examined appellants’ other arguments and find them without merit. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.